Citation Nr: 1402183	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO. 12-25 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, to include degenerative disc disease (DDD) and an intradural spinal mass.

2. Entitlement to service connection for a low back disability, to include degenerative disc disease (DDD) and an intradural spinal mass.

3. Entitlement to service connection for tinnitus.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a claimed right ear hearing loss disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to June 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues of entitlement to service connection for a low back disability and for tinnitus, and whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss, are the subject of a Remand below, and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. An unappealed November 1990 rating decision denied service connection for a low back disability. 

2. Evidence received since the November 1990 rating decision is new, and when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the claim of service connection for a low back disability.



CONCLUSIONS OF LAW

1. The November 1990 Rating Decision is final with respect to the Veteran's claim to establish service connection for a low back disability.  38 U.S.C.A. § 4005(c) (1990); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103(2013).

2. Evidence submitted to reopen the claim of entitlement to service connection for the low back disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) ; 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In the decision below, the Board has reopened and remanded the Veteran's claim of entitlement to service connection for a back disability.  The Veteran's claim to reopen his claim for service connection for right ear hearing loss, and his claim for service connection for tinnitus have also been remanded.  Therefore, regardless of whether the VCAA duties to notify and assist have been met in this case no harm or prejudice to the Veteran has resulted.  As such, the Board concludes that any defect in providing notice and assistance to the Veteran is at worst harmless error in that it does not adversely affect the essential fairness of the Board's adjudication of the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II. Service Connection - General

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In general, service connection requires a claimant to satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(b).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

III. New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).

Pertinently, the Veteran's low back disability claim was previously denied in the final November 1990 rating decision because evidence of record did not reflect that the Veteran had a current back disability.  The Veteran did not appeal the November 1990 decision nor was additional evidence received during the appeal period.  As such, the November 1990 rating decision is final with respect to this claim.  38 U.S.C.A. § 4005(c) (1990); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103(2013).

With respect to the Veteran's low back disability, evidence received and obtained since the November 1990 rating decision includes the Veteran's lay statements made in May 2012 and September 2012, asserting that his back problems were caused by his military service and have persisted since.  VA treatment reports, along with the August 2012 VA examination reflect that the Veteran has been diagnosed with degenerative disc disease of the thoracolumbar spine and an intradural spinal mass.  This evidence is "new," as it had not been previously considered by VA, and "material" as it addresses an element of service connection which was missing at the time of the prior final denial, the diagnosis of a current back disability.  In this regard, the Board recognizes that the additional evidence is presumed to be credible for the purpose of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Hence, the additional evidence, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  On that basis, the claim is reopened.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a low back disability is reopened, and to that extent only, the appeal is granted.


REMAND

After a review of the record, the Board concludes that the Veteran's claims to establish service connection for tinnitus and a low back disability, and to reopen a claim of entitlement to service connection for the claimed right ear hearing loss disability, must be remanded at this time because VA has not fulfilled its duty to assist the Veteran in substantiating his claims.

Initially, the Board is not reopening the previously denied claim to establish service connection for the claimed right ear hearing loss disability at this time.  Nevertheless, the Board may properly direct development efforts of this nature without reopening the claim, because, as observed in Smith v. Shinseki, 647 F.3d. 1380 (Fed. Cir. 2011), no law or regulation precludes additional assistance in the development of a claim when it is deemed appropriate.  See 38 U.S.C.A. § 5103A(g) (West 2002); see also Savage v. Shinseki, 24 Vet. App. 259, 268-71 (2011).

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002).  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) (2011), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1).  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

As a back disorder was not noted when examined for entrance into service, VA must rebut the presumption of soundness; otherwise, it is a claim for service connection based on incurrence of disability in service.  The Board finds that although the August 2012 VA examiner noted that the Veteran had back problems prior to service, he did not address whether there is clear and unmistakable evidence (i.e., obvious, manifest or undebatable) that a back disorder existed prior to service and, if so, whether there is clear and unmistakable evidence there was no increase in disability in service or that any increase was due to the natural progress of the preexisting condition.  Therefore, the Board finds that the August 2012 VA opinion requires clarification.

The Board notes that the service treatment records, including dated July 13, 1970, note the Veteran reported a history of a back injury before entering service, while doing construction work.  Records of treatment for a back disability prior to service are not of record.

The Veteran was also provided a VA examination in August 2012 to determine the nature and etiology of his claimed right ear hearing loss and tinnitus.  The examiner reported that the Veteran could not or would not provide valid and reliable hearing test results.  He also indicated that there were audiological results contained in a March 27, 2012 VA treatment evaluation which demonstrated a non-organic component of hearing loss.  Records of this treatment evaluation have not been associated with the claims file and must be obtained and reviewed prior to adjudication of the Veteran's right ear hearing loss and tinnitus claims.

Furthermore, the examiner ultimately concluded that any statements regarding the Veteran's hearing or tinnitus would be the result of mere speculation on his part.  The Board finds this examination to be inadequate and a new examination should be conducted to determine the etiology of the Veteran's claimed right ear hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names and locations of all providers of medical treatment for his back prior to service, to include following a back injury while performing construction work, as reported in the service treatment records.  The Veteran should be provided the appropriate forms for completion to provide authorization for VA to obtain the identified records.  Thereafter, attempt to obtain all identified records.  If attempts to obtain the identified records are unsuccessful, document the attempts in the claims folder, and notify the Veteran and his representative of the lack of success in obtaining the identified records.

2. The RO/AMC should obtain any outstanding VA treatment records, to specifically include the March 27, 2012 treatment evaluation and audiometric findings.

3. After any necessary development, the Veteran should be scheduled for an appropriate examination to discern the nature and etiology of the Veteran's claimed right ear hearing loss and tinnitus.  The claims file should be provided to the examiner.  All necessary testing should be conducted.  Any diagnoses of hearing loss or tinnitus should be indicated.  The examiner should review all of the evidence of record prior to providing the following opinions:

a) Whether it is at least as likely as not (50 percent or more probability) that the Veteran's claimed right ear hearing loss disability is etiologically related to service.

b) Whether it is at least as likely as not (50 percent or more probability) that the Veteran's tinnitus is etiologically related to service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. After completion of the above requested action, the Veteran's claims file should be returned to the examiner that conducted the August 2012 VA spinal examination or another appropriate examiner if he is unavailable.  The examiner is asked to review the claims file, including a copy of this remand, prior to providing the following addendum opinion:

With regard to the Veteran's low back disability, the examiner is requested to first opine as to (1) whether there is clear and unmistakable evidence (obvious and manifest) that the Veteran's low back disability pre-existed service.  If the examiner determines that there is clear and unmistakable evidence that the Veteran's low back disability pre-existed service, the examiner should opine as to (2) whether there is clear and unmistakable evidence (obvious and manifest) that the Veteran's low back disability was NOT permanently aggravated by his military service beyond the natural progression of the condition.  

If the examiner finds that there is not clear and unmistakable evidence that a low back disability existed prior to service and was not aggravated by service, he/she must opine as to (3) whether it is at least as likely as not that a low back disability was incurred in service.

The examiner should provide a complete rationale for all opinions provided.  The above requested opinions must discuss the relevant evidence of record, to include the Veteran's complaints and findings of low back pain in service.

Aggravation exists when there is an increase in disability during such service that is not due to the natural progress of the disease.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened.  

5. The Veteran is advised that failure to cooperate with the VA examiner during his examination may negatively impact his claim for benefits.  The Veteran must cooperate with VA to ensure that he receives an adequate examination.  See Olson v. Principi, 3 Vet. App. 480 (1992); Dusek v. Derwinski, 2 Vet. App. 519 (1992).

6. Thereafter, readjudicate the Veteran's claims for based on a review of the entire evidentiary record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


